EXHIBIT 10.6

 

MICROCHIP TECHNOLOGY INCORPORATED

 

2004 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

Unless otherwise defined herein, the terms used in this Notice of Grant of
Restricted Stock Units (“Grant Notice”) shall have the same meanings as those
defined in the 2004 Equity Incentive Plan (the “Plan”).

 

Grantee:

 

 

 

 

 

You have been granted an Award of Restricted Stock Units (“RSU/s”) subject to
and in accordance with the express terms and conditions of the Plan and the
Restricted Stock Unit Agreement attached hereto as Exhibit A (“Agreement”). Each
such RSU is equivalent to the right to receive one share of Common Stock of the
Company (“Share”) for purposes of determining the number of Shares subject to
this Award. No Shares will be issued until the vesting conditions of the Award
described below are satisfied and the restrictions lapse. This Award does not
entitle Grantee to any stockholder rights with respect to the underlying Shares
until the vesting conditions of the Award described below are satisfied and the
restrictions lapse. Additional terms of this Award are as follows:

 

Grant Number:

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Vest Begin Date:

 

 

 

 

 

 

 

Vesting Period:

 

 

 

 

 

 

 

Purchase Price Per RSU:

 

$0.00 (USD)

 

 

 

 

 

Total Number of RSUs Granted:

 

 

 

 

Vesting Schedule. The RSUs vest and all restrictions lapse «vest_schedule»  All
vesting is contingent upon the Grantee’s continual status as a Service Provider
measured from the Grant Date through the applicable Vest Date.

 

Termination Period. This Award automatically terminates and Grantee’s rights are
forfeited with respect to any portion of the RSUs unvested on the date Grantee
ceases to be a Service Provider. In no event shall this Award vest later than
the Vesting Schedule outlined above.

 

Choice of Languages For Employees of Canadian Locations Only. The undersigned
agrees that it is his or her express wish that this form and all documents
relating to his participation in the scheme be drawn in the English language
only. Le soussigné convient que sa volonté expresse est que ce formulaire ainsi
que tous les documents se rapportant à sa participation au régime soient rédigés
en langue anglaise seulement.

 

Binding Agreements. By signature of Grantee and Company’s representative below,
the parties agree that this Grant Notice, the Agreement, and the Plan constitute
Grantee’s entire agreement with respect to this Award and agree to be bound by
the terms therein. Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan, the Agreement, and/or this Award. This Award may be
modified by the Company, but  in accordance with Section 21(c) of the Plan, it
may not be modified adversely to Grantee’s interest except by means of a writing
signed by the Company and Grantee. The Company will administer the Plan from the
United States of America. The internal laws of the State of Arizona, United
States of America, but not its choice of law principles, will govern this Award.

 

GRANTEE

MICROCHIP TECHNOLOGY INCORPORATED

 

 

Signature:

 

 

By:

[g125091kgi001.jpg]

 

 

 

 

 

 

Address:

 

 

 

Steve Sanghi, President and CEO

 

 

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MICROCHIP TECHNOLOGY INCORPORATED

 

2004 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.                                       Grant of Restricted Stock Units. The
Company hereby grants to the Grantee named in the Notice of Grant of Restricted
Stock Units (“Grant Notice”) an Award of Restricted Stock Units (“RSU/s”), as
set forth in the Grant Notice and subject to the terms and conditions in this
Restricted Stock Unit Agreement (“Agreement”) and the Company’s 2004 Equity
Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Agreement.

 

2.                                       Company’s Obligation. Each RSU
represents the right to receive a Share in accordance with the Vesting Period in
the Grant Notice. Unless and until the RSUs vest, the Grantee will have no right
to receive Shares underlying such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.

 

3.                                       Vesting Schedule. Subject to paragraph
4 of this Agreement, the RSUs awarded by this Agreement will vest and all
restrictions lapse according to the vesting schedule specified in the Grant
Notice.

 

4.                                       Forfeiture upon Termination as a
Service Provider. Notwithstanding any contrary provision of this Agreement or
the Grant Notice, if the Grantee terminates service as a Service Provider for
any or no reason prior to vesting, the unvested RSUs awarded by this Agreement
will thereupon be forfeited at no cost to the Company.

 

5.                                       Payment after Vesting. Any RSUs that
vest in accordance with paragraph 3 of this Agreement will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) in
Shares, upon satisfaction, as determined by the Company, of any required tax or
other withholding as set forth in Section 9 of this Agreement. The Shares will
be issued to the Grantee as soon as practicable after the vesting date, but in
any event, within the period ending on the later to occur of the date that is
two and a half (2 ½) months from the end of (i) the Grantee’s tax year that
includes the applicable vesting date, or (ii) the Company’s tax year that
includes the applicable vesting date.

 

6.                                       Payments after Death. Any distribution
or delivery to be made to the Grantee under this Agreement will, if the Grantee
is then deceased, be made to the administrator or executor of the Grantee’s
estate. Any such administrator or executor must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

7.                                       Grant is Not Transferable. Except to
the limited extent provided in paragraph 6 of this Agreement, this grant and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and will not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.

 

--------------------------------------------------------------------------------


 

8.                                       Rights as Stockholder. Neither the
Grantee nor any person claiming under or through the Grantee will have any of
the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee or Grantee’s broker
or had the Shares electronically transferred to Grantee’s account.

 

9.                                       Tax Obligations. Grantee agrees to make
appropriate arrangements with the Company (or the Parent or Subsidiary employing
or retaining Grantee) in accordance with the procedures offered by the Company
for the satisfaction of all Federal, state, local and foreign income and
employment tax withholding requirements applicable to the issuance of Shares
pursuant to an RSU Award. The Administrator may in its sole discretion determine
whether the minimum required withholding taxes with respect to such RSUs will be
paid by selling a portion of vested shares or by direct payment from the Grantee
to the Company, by some other method, or by some combination thereof.

 

The Grantee grants to the Company the irrevocable authority, as agent of Grantee
and on his behalf, to sell or procure the sale of sufficient Shares subject to
this Award so that the net proceeds receivable by the Company are as far as
possible equal to but not less than the amount of any tax the Grantee is liable
for and the Company shall account to Grantee for any balance.

 

Grantee acknowledges and agrees that the Company may refuse to deliver Shares if
Grantee has not made appropriate arrangements with the Company to satisfy the
minimum tax withholding requirements.

 

10.                                 Acknowledgments. The Grantee expressly
acknowledges the following:

 

(a)   The Company (whether or not Grantee’s employer) is granting the Award.
That the grant of the Award, future grants of Awards, and benefits and rights
provided under the Plan are at the complete discretion of the Company and do not
constitute regular or periodic payments. No grant of Awards will be deemed to
create any obligation to grant any further Awards, whether or not such a
reservation is explicitly stated at the time of such a grant. The benefits and
rights provided under the Plan are not to be considered part of Grantee’s salary
or compensation for purposes of calculating any severance, resignation,
redundancy or other end of service payments, vacation, bonuses, long-term
service awards, indemnification, pension or retirement benefits, or any other
payments, benefits or rights of any kind. Grantee waives any and all rights to
compensation or damages as a result of the termination of employment with the
Company or its subsidiaries for any reason whatsoever insofar as those rights
result or may result from:

 

(i)                                     the loss or diminution in value of such
rights under the Plan, or

 

(ii)                                  Grantee ceasing to have any rights under,
or ceasing to be entitled to any rights under the Plan as a result of such
termination.

 

(b)   The Company has the right, at any time to amend, suspend or terminate the
Plan. The Plan will not be deemed to constitute, and will not be construed by
Grantee to constitute, part of the terms and conditions of employment, and that
the Company will not incur any liability of any kind to Grantee as a result of
any change or amendment, or any cancellation, of the Plan at any time.

 

(c)   The Grantee’s employment with the Company and its Subsidiaries is not
affected at all by any Award and it is agreed by the Grantee not to create an
entitlement. Accordingly, the terms of the Grantee’s employment with the Company
and its Subsidiaries will be determined from time to time by the Company or the
Subsidiary employing the Grantee (as the case may be), and the Company or the
Subsidiary will have the right, which is hereby expressly reserved, to terminate
or change the terms of the employment of the Grantee at any time for any reason
whatsoever, with or without good cause or

 

2

--------------------------------------------------------------------------------


 

notice, except as may be expressly prohibited by the laws of the jurisdiction in
which the Grantee is employed.

 

(d)   By entering into this Agreement, and as a condition of the grant of the
Award, Grantee consents to the collection, use, and transfer of personal data as
described in this subsection to the full extent permitted by and in full
compliance with Applicable Law.

 

(i)                                     Grantee understands that the Company and
its Subsidiaries hold certain personal information about the Grantee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Awards or other entitlement to
Shares awarded, canceled, exercised, vested, unvested, or outstanding in
Grantee’s favor, for the purpose of managing and administering the Plan
(“Data”).

 

(ii)                                  Grantee further understands that the
Company and/or its Subsidiaries will transfer Data among themselves as necessary
for the purposes of implementation, administration, and management of Grantee’s
participation in the Plan, and that the Company and/or its Subsidiary may each
further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan (“Data Recipients”).

 

(iii)                               Grantee understands that these Data
Recipients may be located in Grantee’s country of residence or elsewhere, such
as the United States. Grantee authorizes the Data Recipients to receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing Grantee’s participation in
the Plan, including any transfer of such Data, as may be required for Plan
administration and/or the subsequent holding of Shares on Grantee’s behalf, to a
broker or third party with whom the Shares acquired on exercise may be
deposited.

 

(iv)                              Grantee understands that Grantee may, at any
time, review the Data, request that any necessary amendments be made to it, or
withdraw Grantee’s consent herein in writing by contacting the Company. Grantee
further understands that withdrawing consent may affect Grantee’s ability to
participate in the Plan.

 

(E)   CHOICE OF LANGUAGE.

 

(I)                                     FOR EMPLOYEES OF CANADIAN LOCATIONS: 
THE UNDERSIGNED AGREES THAT IT IS HIS OR HER EXPRESS WISH THAT THIS FORM AND ALL
DOCUMENTS RELATING TO HIS PARTICIPATION IN THE SCHEME BE DRAWN IN THE ENGLISH
LANGUAGE ONLY. LE SOUSSIGNÉ CONVIENT QUE SA VOLONTÉ EXPRESSE EST QUE CE
FORMULAIRE AINSI QUE TOUS LES DOCUMENTS SE RAPPORTANT À SA PARTICIPATION AU
RÉGIME SOIENT RÉDIGÉS EN LANGUE ANGLAISE SEULEMENT.

 

(II)                                  FOR EMPLOYEES OF LOCATIONS OTHER THAN
CANADA:  GRANTEE HAS RECEIVED THIS AGREEMENT AND ANY OTHER RELATED
COMMUNICATIONS AND CONSENTS TO HAVING RECEIVED THESE DOCUMENTS SOLELY IN
ENGLISH.

 

11.                                 Binding Agreement. Subject to the limitation
on the transferability of this grant contained herein, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

12.                                 Additional Conditions to Issuance of Stock.
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Grantee (or his or her estate), such issuance will not occur
unless and

 

3

--------------------------------------------------------------------------------


 

until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.

 

13.                                 Administrator Authority. The Administrator
has the power to interpret the Plan, the Grant Notice and this Agreement and to
adopt such rules for the administration, interpretation and application thereof
as are consistent therewith and to interpret or revoke any such
rules (including, but not limited to, the determination of whether or not any
RSUs have vested). All actions taken and all interpretations and determinations
made by the Administrator in good faith will be final and binding upon Grantee,
the Company and all other interested persons. No member of the Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan, the Grant Notice or this Agreement.

 

14.                                 Notice Requirement. Where there is a legal
requirement for any notice or document to be sent to any person by any other
person, it shall be considered sent if an electronic transmission of the
relevant information is sent in a form previously determined as being acceptable
to the Administrator. For the avoidance of doubt, the Administrator may dispense
with the requirement to tender a certificate on the issuance of Shares under an
RSU Award where the Administrator authorizes any system permitting electronic
notification.

 

15.                                 Address for Notices. Any notice to be given
to the Company under the terms of this Agreement will be addressed to the
Company at 2355 West Chandler Boulevard, Chandler AZ 85224, Attn: Stock
Administration, or at such other address as the Company may hereafter designate
in writing or electronically.

 

16.                                 Entire Agreement; Governing Law. The Plan
and Grant Notice are incorporated herein by reference. The Plan, Grant Notice
and this Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s
interest except by means of a writing signed by the Company and Grantee. The
Company will administer the Plan from the United States of America. This
Agreement, the Grant Notice and all Awards are governed by the internal
substantive laws, but not the choice of law principles, of the State of Arizona,
United States of America.

 

4

--------------------------------------------------------------------------------


 

By Grantee’s signature, Grantee agrees that this Award is granted under and
governed by the terms and conditions of the Plan, the Grant Notice and this
Agreement. Grantee has reviewed the Plan, the Grant Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan, the
Grant Notice and this Agreement. Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan, the Grant Notice and this Agreement.

 

GRANTEE

MICROCHIP TECHNOLOGY INCORPORATED

 

 

 

 

 

 

By

[g125091kgi001.jpg]

 

Signature

 

 

Steve Sanghi, President and CEO

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Date

 

 

 

5

--------------------------------------------------------------------------------